NOT FOR PUBLICATION                       FILED
                        UNITED STATES COURT OF APPEALS                     AUG 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: MARTIN MUSONGE,                             No. 21-60024

                   Debtor,                         BAP No. 20-1060

------------------------------
                                                   MEMORANDUM*
NATHANIEL BASOLA SOBAYO,

                   Appellant,

  v.

HIEN THI NGUYEN; MARTIN
MUSONGE,

                   Appellees.

                            Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
                Brand, Klein, and Taylor, Bankruptcy Judges, Presiding

                                 Submitted August 17, 2022**

Before:        S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

       Nathaniel Basola Sobayo appeals pro se from the Bankruptcy Appellate


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Panel’s (“BAP”) judgment dismissing for lack of standing Sobayo’s appeal from

the bankruptcy court’s order granting relief from the automatic stay. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo issues of

standing. Palmdale Hills Prop., LLC v. Lehman Com. Paper, Inc. (In re Palmdale

Hills Prop., LLC), 654 F.3d 868, 873 (9th Cir. 2011). We affirm.

      The BAP properly dismissed Sobayo’s appeal because Sobayo, as a creditor,

lacked standing to challenge the bankruptcy court’s order granting relief from the

automatic stay. See Tilley v. Vucurevich (In re Pecan Groves of Ariz.), 951 F.2d

242, 245 (9th Cir. 1991) (“[A] creditor has no independent standing to appeal an

adverse decision regarding a violation of the automatic stay.”); see also Harkey v.

Grobstein (In re Point Ctr. Fin., Inc.), 890 F.3d 1188, 1191 (9th Cir. 2018)

(“[O]nly a person aggrieved, that is, someone who is directly and adversely

affected pecuniarily by a bankruptcy court’s order, has standing to appeal that

order.” (internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Nguyen’s motion to submit the case for decision without oral argument

(Docket Entry No. 18) and Sobayo’s motion to exceed the page limit, set forth in

the opening brief, are granted. All other pending motions and requests are denied.

      AFFIRMED.


                                         2                                     21-60024